203 F.2d 567
53-1 USTC  P 9379
Lester MAXWELL, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11737.
United States Court of AppealsSixth Circuit.
April 10, 1953.

Petition to Review Decision of the Tax Court.
George E. H. Goodner and Dewey R. Roark, Jr., Washington, D.C., for petitioner.
Charles S. Lyon, Charles W. Davis, Ellis N. Slack, John M. Morawski, Hilbert Zarky and H. Brian Holland, Washington, D.C., for respondent.
Before ALLEN, MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard on the record and briefs and oral argument of counsel;


2
And it appearing that substantial evidence exists supporting the findings of fact of the Tax Court of the United States;


3
And it appearing that the Tax Court properly applied the applicable law, Commissioner v. Culbertson, 337 U.S. 733, 69 S.Ct. 1210, 93 L.Ed. 1659;


4
It is ordered that the order and decision of the Tax Court be and they are hereby affirmed.